Petition for Writ of Mandamus Denied and Memorandum Opinion filed March
1, 2005








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed March 1, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00171-CV
____________
 
IN RE BARNABAS MADU, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
WRIT
OF INJUNCTION
WRIT
OF PROHIBITION
 
 

 
M E M O R A N D U M   O
P I N I O N
On February 22, 2005, relator, Barnabas Madu,
filed a petition for writ of mandamus, writ of injunction, and writ of
prohibition in this court.  See Tex. Gov't Code Ann. ' 22.221 (Vernon Supp. 2004).  Relator asks this court to order the
Honorable James York, Judge of the 246th Judicial District Court of Harris
County, Texas, to set aside his order signed December 29, 2004, entered in
trial court cause number 2004-64720, styled In the Matter of the Marriage of
Clara Osuji Madu and Barnabas Madu. 
Relator claims that the order is void because the trial court improperly
exercised jurisdiction over a suit affecting the parent-child
relationship.  Relator also filed a
motion for an emergency stay and immediate temporary relief.  See Tex.
R. App. p. 52.8(b), 52.10.




Relator has not established that he is entitled to
extraordinary relief.  Accordingly, we
deny relator=s petition for writ of mandamus, writ
of injunction, and writ of prohibition. 
We also deny relator=s motion for emergency stay and temporary relief.
 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed March 1, 2005.
Panel consists of
Justices Edelman, Seymore and Guzman.